NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2124-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

IVERY BRINSON,

     Defendant-Appellant.
____________________________

                    Submitted January 8, 2019 – Decided January 31, 2019

                    Before Judges Hoffman and Suter.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 14-05-1420.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Stefan Van Jura, Deputy Public Defender, of
                    counsel and on the brief).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Adam D. Klein, Deputy Attorney General,
                    of counsel and on the brief).

PER CURIAM
      A jury acquitted defendant of first-degree murder, N.J.S.A. 2C:11-3(a)(1)

and (2), but convicted him of first-degree aggravated manslaughter, N.J.S.A.

2C:11-4(a); first-degree felony murder, N.J.S.A. 2C:11-3(a)(3); first-degree

robbery, N.J.S.A. 2C:15-1; second-degree conspiracy to commit robbery,

N.J.S.A. 2C:5-2; first-degree robbery, N.J.S.A. 2C:15-1; second-degree

conspiracy to commit carjacking, N.J.S.A. 2C:5-2; first-degree carjacking,

N.J.S.A. 2C:15-2; second-degree unlawful possession of a weapon, N.J.S.A.

2C:39-5(b); and second-degree possession of a weapon with an unlawful

purpose. After merging the aggravated manslaughter and robbery convictions

with the felony murder conviction, the trial court sentenced defendant to life in

prison, subject to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2. The

trial court also sentenced defendant to a thirty-year term of imprisonment,

subject to NERA, on the carjacking conviction, to run consecutively to the

felony murder sentence.

      Defendant appeals from the convictions and sentence, raising the

following issues:

            POINT I

            THE FELONY MURDER, ROBBERY, AND
            CONSPIRACY   TO    COMMIT    ROBBERY
            CONVICTIONS MUST BE REVERSED BECAUSE
            THE JURY WAS PERMITTED TO CONVICT

                                                                         A-2124-17T4
                                       2
            BASED ON AN UNDERLYING ATTEMPTED
            THEFT, DESPITE HAVING RECEIVED NO
            GUIDANCE ON THE LAW OF ATTEMPT. (Not
            Raised Below)

            POINT II

            THE      AGGRAVATED    MANSLAUGHTER
            CONVICTION MUST BE REVERSED BECAUSE
            THE    JURY  EXPRESSLY   FOUND   THAT
            DEFENDANT DID NOT COMMIT RECKLESS
            MANSLAUGHTER,      WHICH     IS    AN
            INDISPENSABLE      COMPONENT       OF
            AGGRAVATED MANSLAUGHTER. (Not Raised
            Below)

            POINT III

            THE POSSESSION OF A WEAPON FOR AN
            UNLAWFUL PURPOSE CONVICTION MUST BE
            REVERSED     BECAUSE        THE CIRCULAR
            DEFINITION WITHIN THE JURY CHARGE ON
            THAT OFFENSE LEFT THE JURY WITH
            INSUFFICIENT GUIDANCE TO RENDER A JUST
            VERDICT. (Not Raised Below)

            POINT IV

            IF THE FELONY MURDER CONVICTION IS NOT
            REVERSED, THE MATTER MUST BE REMANDED
            FOR A RESENTENCING IN WHICH DEFENDANT
            IS SENTENCED TO CONCURRENT SENTENCES
            FOR THE FELONY MURDER AND CARJACKING
            CONVICTIONS. (Not Raised Below)

Finding no merit in defendant's arguments, we affirm his convictions and

sentence.

                                                                 A-2124-17T4
                                   3
                                      I.

      We begin with a summary the most pertinent trial evidence, considering

the issues raised on appeal. On June 29, 2013, surveillance video recorded at

the Irvington Mini Mart depicted four men entering the store. The gunman had

dreadlocks and was wearing khaki shorts and a white tee shirt. The surveillance

video depicts Narendrak Patel, the store owner and victim, walking backwards

and behind the counter as the individuals walked toward him. The gunman then

walked out the door, with the others still standing inside. Moments later, the

gunman walked back into the door, produced a handgun, and pointed it at Patel.

The gunman stated "you know what it is," apparently commencing a robbery.

At this point, Patel walked further behind the counter, bent over, and produced

a long stick. The gunman then shot Patel three times, with one bullet causing a

fatal wound to Patel's lung.

      With Patel on the ground, the gunman and an accomplice went behind the

counter. The accomplice pulled items from a New Jersey lottery register, and

other items next to the register, and put them into his pockets. The gunman

picked items up from the floor, and placed them into his right pocket. The

gunman then hopped up and briefly sat on the counter, grabbed items with his

right hand, and placed them into his right pocket.        Meanwhile, another


                                                                       A-2124-17T4
                                      4
accomplice slammed a register to the floor, and when it broke open, the three

accomplices reached down and put money into their pockets. The men then left

the store.

      Minutes later, several blocks from the store, four men approached J.A. as

he exited his car. One of the men held a gun to J.A.'s face and demanded the

car keys. J.A. complied. Surveillance video showed the four men abandoning

the car on a street in Newark, a few miles north of the mini-mart.

      Sergeant Carlos Olmo of the Essex County Prosecutor's Office Homicide

Task Force testified that he extracted still photographs from the video, and released

them to the public for help in identifying the suspects. L.C. saw the photographs on

television, and the next morning called the police, claiming that she knew the

identities of the robbers. At the station, she identified the gunman as her cousin,

Ivery Brinson, and the accomplices as her cousins Deion and Shakil Brinson, and

her brother, Carnel Colbert. L.C. also identified defendant's voice from the audio

portion of the surveillance footage. During her testimony at trial, L.C. identified

defendant for the jury, and watched the video in front of the jury, using a laser pointer

to identify each of the suspects. L.C. also watched surveillance video from the

Newark Housing Authority, where defendants exited and abandoned the carjacked




                                                                                A-2124-17T4
                                           5
video – she testified, while watching the video, that it was defendant and co-

defendants exiting the vehicle.

      Along with L.C., co-defendant Carnel's other sister, S.C., also testified on

behalf of the State. She saw the footage of the robbery on the internet, and made the

same identifications as L.C. at the Essex County Prosecutor's Office. Her testimony

at trial provided the same identifications that L.C. provided in her testimony.

      J.A., the carjacking victim, also testified on behalf of the State. J.A. made an

in-court identification of defendant as the man who held the gun to his head during

the carjacking. Previously, J.A. picked defendant out of a double-blind photo array

– this was videotaped and shown to the jury.

                                         II.

      In each of defendant's points on appeal, he concedes that none of the

arguments were raised before the trial judge. Arguments not raised in the trial

court are reviewed for plain error. R. 2:10-2. Such an error must be "sufficient

to raise a reasonable doubt as to whether the error led the jury to a result it

otherwise might not have reached." State v. Chavies, 345 N.J. Super. 254, 265

(App. Div. 2001) (quoting State v. Macon, 57 N.J. 325, 336 (1971)). "Appellate

courts ordinarily decline to consider issues not presented to the trial court unless

they 'go to the jurisdiction of the trial court or concern matters of great public


                                                                              A-2124-17T4
                                          6
interest.'" Kvaerner Process, Inc. v. Barham-McBride Joint Venture, 368 N.J.

Super. 190, 196 (App. Div. 2004) (quoting Nieder v. Royal Indem. Ins. Co., 62

N.J. 229, 234 (1973)); see also U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J.

449, 483 (2012) (declining to consider argument raised for the first time on

appeal).

                                         III.

      We first address defendant's argument that the jury should have been

instructed on the elements of attempted robbery, claiming, "[A]lthough the court

instructed the jury that attempted theft could serve as the basis for a robbery

conviction, it did not read the model charge of attempt, as the model charge on

robbery requires." Defendant claims this alleged error requires reversal of the felony

murder, robbery, and conspiracy to commit robbery convictions. However, quoting

State v. Dehart, 430 N.J. Super. 108, 118 (App. Div. 2013), defendant concedes that

the model charge defining attempt is required "[i]f an attempt is involved."

      Defendant premises this argument on the fact there was no evidence admitted

into trial of actual items taken from the store during the incident. In Dehart, the

defendant approached the register holding a candy bar. Id. at 111. He then produced

a metal stick, threatened the owner, and told her to open the register, but she instead

ran out of the store, and the defendant followed. Ibid. This court held that it was


                                                                               A-2124-17T4
                                          7
plain error by the trial court in failing to instruct the jury on attempt, where "[t]here

was no competent evidence [the] defendant took anything," id. at 120, as no money

was taken, and there was no proof that the defendant took the candy bar from the

store.

         Here, however, there were multiple instances in the surveillance video where

all four suspects clearly placed store items into their pockets after Patel was shot.

Defendant and a co-defendant first went behind the counter and put various items

into their pockets. When defendant hopped over the counter, he stopped and placed

items into his pockets. Finally, a co-defendant took a register, broke it open, and he

and the other two co-defendants began taking items from the broken register, and

placed the items into their pockets. We disagree with defendant's assertion that

"there was essentially no evidence of an actual theft," as the jury saw these

surveillance tapes at trial. There is no reasonable doubt that a different result would

have occurred if the jury received an attempt instruction as to the robbery charge.

Defendant's first point clearly lacks merit.

                                          IV.

         Next, we address defendant's argument the jury produced an inconsistent

verdict sheet, as it marked defendant guilty of aggravated manslaughter and not

guilty of reckless manslaughter, which defendant contends is an indispensable


                                                                                A-2124-17T4
                                           8
component of aggravated manslaughter. Once the jury marked defendant guilty

of aggravated manslaughter, the directions on the verdict sheet instructed them

to skip the next question about reckless manslaughter, but the jury instead

answered that question. Defendant argues the reckless manslaughter verdict

precludes his conviction for aggravated manslaughter. We disagree.

      The same error was made by the juries in State v. Myers, 239 N.J. Super.

158, 170 (App. Div. 1990) and State v. Compton, 304 N.J. Super. 477, 488 (App.

Div. 1997). However, in Myers, "[T]he jury was not told whether or not to

continue voting if it found defendant guilty of aggravated manslaughter. It was

also not told what was the result if it found defendant guilty of more than one

charge." 239 N.J. Super. at 170. We held:

            An alert but uninformed jury could well have thought
            that it was to convict, if at all, of only one of the charges
            so that defendant would not be exposed to multiple
            penalties. That may seem silly to persons with criminal
            courtroom experience, but piling on guilty verdicts of
            lesser included or related charges may seem just as silly
            to sensible but inexperienced lay jurors. An instruction
            in this regard could prevent such confusion in the
            future.

            [Id. at 170-71.]




                                                                            A-2124-17T4
                                         9
      In Compton, this court did not mention whether there was an instruction

for the jurors to skip questions upon finding the defendant guilty of a certain

degree of homicide. However, the court was adamant there was no error, stating:

            Defendant argues that an inherent inconsistency
            between the jury's verdicts of not guilty with respect to
            reckless manslaughter and guilty with respect to
            aggravated manslaughter invalidated the verdict. That
            argument is entirely without merit. R. 2:11-3(e)(2).
            The trial judge was correct to conclude that the jury
            verdict was entitled to deference because there had
            been sufficient evidence to prove each and every
            element of aggravated manslaughter beyond a
            reasonable doubt. State v. Kluber, 130 N.J. Super. 336,
            341-42 (App. Div. 1974).

            [Compton, 304 N.J. Super. at 488.]

      Here, defendant argued at summation, and concedes on appeal, that this

was a case of identification – whether defendant was the individual in the

surveillance tape that shot Patel and robbed the mini mart.             The jury

unequivocally found that he was, as it found defendant guilty of felony murder,

robbery, carjacking, possession of a weapon, and multiple conspiracy charges,

along with aggravated manslaughter. Moreover, as stated in Compton, there

was sufficient evidence to prove the elements of aggravated manslaughter

beyond a reasonable doubt.       N.J.S.A. 2C:11-4(a)(1).     Thus, there is no

reasonable doubt that a different result would have occurred if the jury had not


                                                                         A-2124-17T4
                                      10
erred in answering the reckless manslaughter question. Defendant's second

point clearly lacks merit.

                                         V.

      Next, defendant argues that the trial judge incorrectly identified defendant's

unlawful purpose for possessing the gun, during his charge to the jury. In State v.

Diaz, 144 N.J. 628, 635 (1996), the Court explained the necessary elements of

possession of a firearm for an unlawful purpose, N.J.S.A. 2C:39-4(a):

            (1) the object possessed was a "firearm" within the
            meaning of N.J.S.A. 2C:39-1(f); (2) the firearm was
            possessed by defendant as defined in N.J.S.A. 2C:2-
            1(c); (3) the defendant's purpose in possessing the
            firearm was to use it against the person or property of
            another; and (4) the defendant intended to use the
            firearm in a manner that was unlawful.

            [(Citation omitted).]

      "In the majority of cases, the charge of possession of a firearm for an unlawful

purpose 'is coupled with a charge of an act accomplished with the gun – a robbery,

an assault, a homicide – which the court tells the jury is unlawful.'" Id. at 636

(quoting State v. Jenkins, 234 N.J. Super. 311, 315 (App. Div. 1989)).

      Regarding the fourth element of the offense, the judge told the jurors:

                  The fourth element that the State must prove beyond
            a reasonable doubt is that the defendant had a purpose to
            use the firearm in a manner that was prohibited by law. I
            [have] already defined purpose for you. This element

                                                                              A-2124-17T4
                                        11
            requires that you find that the State has proven beyond a
            reasonable doubt that . . . defendant possessed a firearm
            with the conscious objective design or specific intent to
            use it against the person or property of another in an
            unlawful manner as charged in the [i]ndictment and not for
            some other purpose.

                   In this case the State contends that . . . defendant's
            unlawful purpose in possessing the firearm was to use it
            unlawfully against Narendrak Patel. You must not rely
            upon your own notions of the unlawfulness of some other
            undescribed purpose of the defendant. Rather you must
            consider whether the State has proven the specific
            unlawful purpose charge. The unlawful purpose alleged
            by the State may be inferred from all that was said or done,
            and from all the surrounding circumstances of this case.
            However[,] the State need not prove that defendant
            accomplished his unlawful purpose of using the firearm.

            [(Emphasis added).]

      "The trial court's obligation is to identify the unlawful purpose(s) that may be

suggested by the evidence." State v. Williams, 168 N.J. 323, 341 (2001). In

Williams, the Court deemed the following instruction to be plain error:

                   The mental element of purpose to use a firearm
            unlawfully requires that you find that the [d]efendant
            possessed the firearm with the conscious objective,
            design, or specific intent to use it against the person or
            property of another in an unlawful manner, as charged
            in the [i]ndictment, and not for some other purpose.

                  In this case, the State contends that the
            [d]efendant's unlawful purpose in possessing the
            firearm was to use it unlawfully against the person of
            [the victim].

                                                                              A-2124-17T4
                                        12
             [Id. at 336 (emphasis added).]

      However, it was the defendant's assertion he used the weapon in self-defense,

coupled with the lack of specificity regarding an alleged unlawful purpose, that

compelled the Court's reversal. Id. at 337-38. The failure to more specifically define

the "unlawful purpose," "had the clear capacity to mislead the jury." Id. at 339.

      In Jenkins, 234 N.J. Super. at 315, the defendant was acquitted of aggravated

assault, after allegedly shooting at his wife. We reversed the defendant's conviction

of possession of a firearm for an unlawful purpose, reasoning that the jury had not

been instructed on the specific unlawful purpose suggested by the evidence, and the

instruction failed to inform the jury that it could not convict based on its own notions

of unlawfulness or an undescribed purpose. Id. at 316.

      Here, however, despite the judge's failure to specifically enumerate the

unlawful purposes charged in the indictment, i.e., felony murder, robbery, and

carjacking, there is no evidence of confusion or speculation by the jury. It convicted

defendant of all those underlying offenses and, as noted, the essential defense was

not that defendant possessed the firearm for a lawful purpose, but rather that

defendant was not involved at all and was not present.




                                                                                A-2124-17T4
                                         13
        While it would have been preferable for the judge to specifically state the

specific unlawful purposes alleged, that failure, under the circumstances of this

particular case, did not constitute plain error.

                                          VI.

        Finally, defendant claims he should not have received concurrent

sentences for the felony murder and carjacking convictions. We find no clear

abuse of discretion or other error in the sentence. State v. Bolvito, 217 N.J. 221,

228 (2014).

        "When multiple sentences of imprisonment are imposed on a defendant for

more than one offense, . . . such multiple sentences shall run concurrently or

consecutively as the court determines at the time of sentence . . . ." N.J.S.A. 2C:44-

5(a).    "[I]n fashioning consecutive or concurrent sentences under the Code,

sentencing courts should be guided by the Code's paramount sentencing goals that

punishment fit the crime, not the criminal, and that there be a predictable degree of

uniformity in sentencing." State v. Friedman, 209 N.J. 102, 122 (2012) (quoting

State v. Yarbough, 100 N.J. 627, 630 (1985)). In Yarbough, our Supreme Court

outlined standards to guide the court's discretion in deciding whether to impose

consecutive or concurrent sentences for separate offenses: (1) whether "the crimes

and their objectives were predominantly independent of each other"; (2) whether


                                                                              A-2124-17T4
                                          14
they "involved separate acts of violence or threats of violence"; (3) whether they

"were committed at different times or separate places, rather than being committed

so closely in time and place as to indicate a single period of aberrant behavior"; (4)

whether they "involved multiple victims"; and (5) whether "the convictions for

which the sentences are to be imposed are numerous." 100 N.J. at 643-44.

      Trial judges have discretion whether to impose concurrent or consecutive

sentences for two or more crimes. N.J.S.A. 2C:44-5; Yarbough, 100 N.J. at 643-44;

see also State v. Abdullah, 184 N.J. 497, 512-15 (2005) (upholding constitutionality

of N.J.S.A. 2C:44-5, which permits imposition of consecutive sentences based on

judicial factfinding). "Consecutive sentences are not an abuse of discretion when

separate crimes involve separate victims, separate acts of violence, or occur at

separate times." State v. Copling, 326 N.J. Super. 417, 441 (App. Div. 1999) (citing

State v. Roach, 146 N.J. 208, 230 (1996)).

      Here, the trial judge enunciated Yarbough as the leading case in determining

whether to impose concurrent or consecutive terms through the consideration of the

factors listed above. As to the felony murder and carjacking convictions, the judge

stated the factors in order, and applied a factual analysis and conclusion to each.

Ultimately, he found "the affirmative presence of all five" Yarbough factors, and




                                                                              A-2124-17T4
                                         15
"that the factors supporting consecutive sentences clearly outweigh the factors

supporting concurrent sentences." We agree.

      As noted by the judge, "The crime against Mr. Patel was committed at [an

address] in Irvington[, while] the crime against [J.A.] was committed several blocks

away at [a different address] in Irvington." Clearly, the crimes were separate acts of

violence or threats of violence, committed at different times and places, and against

multiple victims, satisfying factors (2) through (4). The objective of the felony

murder was to further execute the robbery at the store, while the objective of the

carjacking was presumably to facilitate flight from the crime scene. Finally, the

plethora of decisions and acts committed by defendant throughout the relevant

period resulted in numerous convictions in this case. The trial court did not abuse

its discretion in imposing the carjacking and felony murder terms consecutively.

      Affirmed.




                                                                              A-2124-17T4
                                        16